            Case 1:20-cv-06507-CM Document 4 Filed 08/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GABINO GENAO,

                              Plaintiff,

                      -against-
                                                                    20-CV-6507 (CM)
CITY OF NEW YORK; CIB WILLIAMS;
                                                       ORDER DIRECTING PAYMENT OF FEES
SECURITY OFFICER LYNCH; C.O.
                                                              OR IFP APPLICATION
MORALES; CAPT. LEMON; GRVC
WARDEN JANE/JOHN DOE; CAPTAIN
PHILLIPS; C.O. KRISTINA FORD,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained in the Manhattan Detention Complex, brings this action pro

se. Within thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees that

are required to file a civil action in this court or submit a completed request to proceed in forma

pauperis (IFP), that is, without prepayment of fees.

       To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed

without prepayment of fees, submit a signed IFP application and a prisoner authorization. See 28

U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP application, the Prison Litigation

Reform Act requires the Court to collect the $350.00 filing fee in installments deducted from the

prisoner’s account. See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed in this Court

without prepayment of fees must therefore authorize the Court to withdraw these payments from

his prison trust fund account by filing a “prisoner authorization,” which directs the facility where

the prisoner is incarcerated to deduct the $350.00 filing fee 1 from the prisoner’s prison trust fund


       1
           The $50.00 administrative fee for filing a civil action does not apply to persons granted
           Case 1:20-cv-06507-CM Document 4 Filed 08/25/20 Page 2 of 2




account in installments and to send to the Court certified copies of the prisoner’s account

statements for the past six months. See 28 U.S.C. § 1915(a)(2), (b).

       Plaintiff submitted the complaint with a prisoner authorization but without a completed

IFP application. Within thirty days of the date of this order, Plaintiff must either pay the $400.00

in fees or submit the attached IFP application. If Plaintiff submits the IFP application, it should

be labeled with docket number 20-CV-6507 (CM). 2

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    August 25, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




IFP status under 28 U.S.C. § 1915.
       2
          Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed as
frivolous or malicious, or for failure to state a claim on which relief may be granted, the
dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes” cannot
file federal civil actions IFP as a prisoner, unless he is under imminent danger of serious physical
injury and must pay the filing fees at the time of filing any new federal civil action.

                                                  2
